  8:19-cv-00356-JFB-CRZ Doc # 29 Filed: 07/29/20 Page 1 of 2 - Page ID # 172




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

TINA J. WALKER,

                  Plaintiff,                            8:19CV356

      vs.
                                                          ORDER
CITY OF FREMONT, a political
subdivision of the State of Nebraska;
SCOTT GETZSCHMAN, in his official
capacity as mayor and individually;
BRIAN NEWTON, in his official capacity
as city administrator and individually;
and SHANE WIMER, in his official
capacity as assistant city administrator
and individually;

                  Defendants.


      After conferring with counsel,

      IT IS ORDERED:

      1)    Plaintiff’s amended complaint shall be filed on or before August 12,
            2020.

      2)    The parties shall review the Nebraska magistrate judges’ practices
            posted at the court’s Civil Case Management website page.1

      3)    Counsel for the parties shall confer and, on or before September 11,
            2020, they shall jointly file a Rule 26(f) Report, a copy of which can
            be found at http://www.ned.uscourts.gov/forms.2 Unless the parties

      1
     (https://www.ned.uscourts.gov/attorney/judges-information/civil-case-
management).
      2
       See https://www.ned.uscourts.gov/forms. The parties are hereby notified
or reminded that the Rule 26(f) Report for civil cases pending in the District of
Nebraska has been substantially modified, with an effective date of January 1,
2019.
  8:19-cv-00356-JFB-CRZ Doc # 29 Filed: 07/29/20 Page 2 of 2 - Page ID # 173




            agree otherwise, Plaintiff(s) shall prepare the initial draft of the
            Report and then forward it to Defendant(s) for further additions or
            revisions.

      4)    O n or before September 4, 2020, a party shall contact the
            chambers of the undersigned magistrate judge to set a
            conference call if:

            a.     One or more of the parties believes a planning conference
                   is needed to complete the Rule 26(f) Report; or

            b.     T he parties cannot agree on one or more of the deadlines
                   identified or case progression issues raised in the Rule
                   26(f) Report; or

            c.     The parties are currently and actively pursuing settlement and
                   believe preparing and filing a Rule 26(f) Report may be
                   unnecessary.

      5)    Mandatory disclosures shall be served by August 28, 2020.

      Dated this 29th day of July, 2020.

                                            BY THE COURT:

                                            s/ Cheryl R. Zwart
                                            United States Magistrate Judge




      DO NOT use prior versions of this report.

     At the civil bar’s request, the court created a Rule 26 Report Calculator for
generating proposed dates to complete the Rule 26(f) Report. This online tool
was designed to offer insight on how cases are typically progressed in the District
of Nebraska. It does not replace the need for counsel to decide what is
reasonable and appropriate in a specific case.
